WILBUR, Circuit Judge.
This is a companion case to Sacramento Suburban Fruit Lands Co. v. Melin (No. 5671) 36 F.(2d) 907, to which reference is hereby made for a more particular statement of the facts.
The court instructed the jury as to what constituted, a commercial orchard substantially as in the case of Sacramento, etc., v. Nelson (No. 5683) 36 F. (2d) 929, and in the case of Sacramento, etc., v. Haenggi (No. 5678) 36 F.(2d) 923, and therein held erroneous. It also permitted the witness Davis to testify over objection that his company lost $47,000 by failure on an adjoining tract as in the case of Sacramento, etc., v. Leitch (No. 5723) 36 F.(2d) 949.
Judgment reversed.